Citation Nr: 0207070	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  96-36 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
September 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1995 decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which declined to reopen his claim of service 
connection for chronic nervous disability.  

In June 1998, the Board reopened the veteran's claim as new 
and material evidence had been submitted; however, the Board 
then remanded this matter for further action, including a 
medical examination and opinion regarding etiology.  A review 
of the claims file reveals that the RO accomplished all 
requested development.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

An acquired psychiatric disability is not shown to be related 
to the veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing 
conducted before the undersigned.  Furthermore, the veteran 
and his representative have been notified of the evidence 
necessary to establish the benefit sought.  Consequently, the 
Board concludes that VA's statutory duty to assist the 
veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has notified the veteran, via 
statement of the case and two supplemental statements of the 
case, of the pertinent law and regulations and the reasons 
and bases for all findings and conclusions.  Also, the 
veteran has been afforded several comprehensive VA medical 
examinations.  Thus, VA has satisfied, as far as practicably 
possibly, the notice, assistance, and other requirements of 
VCAA, and any further action would only serve to burden VA 
with no foreseeable benefits flowing to the veteran.  Id.; 
Soyini, supra.  

Factual Background 

On December 1975 report of medical history for enlistment 
purposes, the veteran denied psychiatric symptoms.  The 
corresponding report of medical examination revealed no 
psychiatric symptomatology or diagnosis.

Service medical records are silent with respect to treatment 
for a psychiatric condition.  Also, the service medical 
records do not reflect complaints of a psychiatric nature.  

On September 1977 report of medical history, the veteran 
noted nervous trouble, loss of memory or amnesia, and 
depression or excessive worry.  The corresponding report of 
medical history reflected no psychiatric abnormality.  

By June 1985 decision, the RO denied service connection for 
chronic bronchitis and colitis.  

In October and November 1985, he was hospitalized for 
psychiatric treatment.  Apparently, he began to exhibit anger 
and violent outbursts and was threatening suicide.  The 
discharge diagnosis was dysthymic disorder.  

In October 1992, he filed a claim of service connection for 
an acquired psychiatric disability.  

A December 1992 VA progress note indicated that the veteran 
last worked a year and a half prior.  He stated that since 
discharge from service he had never held a job longer than 
three months.  He apparently reported that while stationed in 
Germany, he saw a psychiatrist and was discharged almost 
immediately thereafter.

A January 1993 VA progress note indicated that the veteran 
was "negative about life."  He viewed himself as a failure 
and was bitter about "what the service did to him."

A February 1993 VA progress note indicated that the veteran 
admitted to "wrongful thoughts."  However, he denied 
hearing noises but admitted to possible visual hallucinations 
and suspicions.  

May 1993 private medical records indicated that the veteran 
was accompanied by his father.  He appeared nervous and 
stated that he was depressed.  On objective examination, he 
was very depressed.  He denied homicidal ideation and present 
suicidal ideation.  His affect was flat, and his sleep was 
erratic.  The diagnosis was dysthymia.

By June 1993 decision, the RO denied service connection for a 
nervous condition.

In a written statement dated in December 1993, the veteran 
indicated that he was sent to see a psychologist during 
service.

In January 1994, the veteran's brother Stephen indicated 
that, following service, the veteran was depressed and 
withdrawn and was unable to hold a job.  According to his 
brother, the veteran did not exhibit such symptoms before 
service.  

A written statement dated in January 1994 from the veteran's 
father indicated that the veteran was of "sound mind" upon 
enlistment and that he was deeply depressed and anxious when 
he returned home.  

A January 1994 written statement from the veteran's brother 
Ronald indicating that following service, the veteran was 
depressed and "stressed out."  His brother also stated that 
the veteran was unable to support himself and was "mentally 
incapable."  According to his brother, the veteran did not 
exhibit such symptoms before service.

A written statement of the veteran dated in April 1994 
indicated that a psychiatric examination was ordered just two 
weeks prior to discharge.  He asked that an effort be made to 
locate that examination report.  

By September 1994 decision, the RO denied service connection 
for a nervous condition.

In February and July 1995, he submitted further lay 
statements from relatives that were similar in content to the 
ones described above.

By November 1995 rating decision, the RO denied service 
connection for a nervous condition due to a lack of new and 
material evidence sufficient to reopen that claim.  See 
38 C.F.R. § 3.156 (2001).  

By January 1996 decision, the RO again denied service 
connection for a nervous condition due to a lack of new and 
material evidence sufficient to reopen that claim.  See Id.

In August 1996, he filed a timely notice of disagreement, and 
in September 1996, he filed a timely substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2001).

A September 1996 statement from the veteran's mother 
indicated that she and her husband "carried" the veteran to 
the hospital in 1977.  Another lay statement dated that month 
indicated that the writer visited the veteran in the hospital 
in 1977.

On January 1997 VA psychiatric examination, the veteran 
reported problems maintaining employment.  He reported 
seeking various types of psychiatric and psychological 
treatment and various medications.  He stated that he 
suffered a bullet wound to the knee when attempting to 
"collect money from a man."  He subsisted on Social 
Security benefits and lived in a small structure behind his 
parents' house.  He outlined several physical ailments such 
as ulcers and colitis.  He was 5'11" and weighed 135 pounds.  
He stated that he took short walks and watched television.  
He was oriented to person, place, and time.  He appeared 
emotionally stiff.  The examiner diagnosed moderate 
dysthymia.

By September 1997 decision, the RO again denied service 
connection for a nervous condition, because new and material 
evidence, sufficient to reopen that claim, had not been 
submitted.  The RO also denied service connection for a back 
and neck disability.  

In January 1998, he testified at a hearing before the 
undersigned at the RO that he was able to work and go to 
school before service and that his initial psychiatric 
symptoms began while he was stationed in Germany.  He 
indicated that he was dissatisfied driving a truck because it 
was putting stress on his neck and causing pain.  He 
complained and was finally sent for a psychiatric evaluation.  
He testified that he received treatment following his service 
discharge.  He stated that he had trouble maintaining 
employment since separation and that his colitis and other 
ailments were causing stress.  

In June 1998, the Board determined that the veteran's claim 
of service connection for an acquired psychiatric disability 
should be reopened, as new and material evidence had been 
received.  However, the Board then remanded the matter for 
further development of the evidence, including a VA 
psychiatric examination, to determine the etiology of the 
veteran's psychiatric disability.

On June 1999 VA psychiatric examination report, the examiner 
noted a history of substance abuse and unemployment.  The 
veteran stated that he could not sleep due to neck pain and 
that his problems were primarily physical rather than 
psychiatric.  He said that he felt disappointed but denied 
other psychiatric symptoms.  He also sated that the 
examination was a "waste of time."  He was angry and upset 
for having to appear for the examination.  When asked to do 
the serial-seven test, he did not cooperate.  Also, he did 
not cooperate with the mental status examination, stating 
that the questions were "immature."  He had no delusions or 
impairment of thought and no suicidal or homicidal ideation.  
His memory was intact, and his speech was logical.  He denied 
depression and impaired impulse control.  The examiner 
diagnosed depression secondary to the veteran's "physical 
condition" to include chronic pain.  Further, the examiner 
opined that there was no causal relationship between the 
veteran's psychiatric symptoms and his active service.

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).

Analysis

On June 1999 VA psychiatric examination, the examiner 
diagnosed depression secondary chronic pain.  Further, the 
examiner opined that there was no causal relationship between 
the veteran's psychiatric symptoms and his service.  The 
remaining competent medical evidence of record does not 
contradict this finding.

For service connection to be granted, the evidence must show 
that a presently diagnosed disability is etiologically 
related to service.  38 C.F.R. § 3.303.  The evidence of 
record does not reflect a nexus between the veteran's present 
psychiatric disability and service.  In fact, the competent 
medical evidence unequivocally indicates the contrary.  Thus, 
service connection on a direct basis cannot be granted.  Id.  
Also, according to the June 1999 VA psychiatric examination 
report, the veteran's present depression stems from physical 
disabilities including chronic pain.  He has no service-
connected physical or other disability, and by September 1997 
decision, the RO denied service connection for a back and 
neck disability.  Hence, service-connected cannot be granted 
on a secondary basis.  38 C.F.R. § 3.310.

The Board acknowledges the many lay statements submitted on 
the veteran's behalf indicate, in essence, that he displayed 
no psychiatric symptoms prior to enlistment and that such 
symptoms were present upon his separation.  However, there is 
no evidence of record showing that the letter writers are 
trained in medicine such that their personal opinions as to 
the etiology of the veteran's psychiatric disability 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's acquired psychiatric disability is neither linked 
to his active service nor proximately due to any service-
connected disability.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.310; Gilbert, supra; Alemany, supra.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disability is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

